          Case 2:17-cr-00037-FB-PMW Document 601 Filed 06/12/19 Page 1 of 3




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    UNITED STATES OF AMERICA,                                          ORDER

                  Plaintiff,
                                                          Case No. 2:17-cr-00037-FB-PMW
    v.

    CLAUD R. KOERBER,                                       District Judge Frederic Block

                  Defendant.                          Chief Magistrate Judge Paul M. Warner


          This matter was referred to Chief Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

§ 636(b)(1)(A). 1 Before the court is Claud R. Koerber’s (“Defendant”) (1) motion to extend

deadline to file objections to detention order 2 and (2) motion to continue evidentiary hearing. 3

The court will address the motions in turn.

I.        Motion to Extend Deadline to File Objections to Detention Order

          In this motion, Defendant seeks a 45-day extension of the deadline for filing objections to

this court’s May 31, 2019 detention order. For the reasons set forth in the motion, and for good

cause shown, Defendant’s motion is granted. Defendant shall up to and including July 29, 2019,

to file objections to this court’s May 31, 2019 detention order.




1
    See docket nos. 39, 362.
2
    See docket no. 596.
3
    See docket no. 597.
         Case 2:17-cr-00037-FB-PMW Document 601 Filed 06/12/19 Page 2 of 3




II.      Defendant’s Motion to Continue Evidentiary Hearing

         In this motion, Defendant seeks a continuance of an evidentiary hearing currently

scheduled before this court on June 17-18, 2019. The United States of America objects to

Defendant’s request for a continuance.

         After carefully considering the parties’ arguments, the court concludes that Defendant has

articulated a reasonable basis for continuing the evidentiary hearing. Accordingly, Defendant’s

motion to continue the evidentiary hearing is granted. The evidentiary hearing is hereby

rescheduled for July 25-26, 2019. The hearing will begin promptly at 9:00 a.m. on July 25,

2019. As for the written submissions the court has ordered the parties to file in advance of the

hearing, Defendant’s initial filing shall be made on or before July 3, 2019, and the United States

of America’s responsive filing shall be made on or before July 17, 2019.

         As a final matter, the court hereby notifies Defendant that no further continuances of the

evidentiary hearing will be granted. Additionally, in accordance with instructions from District

Judge Frederic Block, the court hereby notifies Defendant that his sentencing is anticipated to

take place in September 2019 and that no further continuances of his sentencing will be granted.

                                  CONCLUSION AND ORDER

         In summary, IT IS HEREBY ORDERED:

         1.      Defendant’s motion to extend deadline to file objections to detention order 4 is

                 GRANTED. Defendant shall have up to and including July 29, 2019, to file

                 objections to this court’s May 31, 2019 detention order.



4
    See docket no. 596.

                                                   2
         Case 2:17-cr-00037-FB-PMW Document 601 Filed 06/12/19 Page 3 of 3




         2.      Defendant’s motion to continue evidentiary hearing 5 is GRANTED. The

                 evidentiary hearing is rescheduled for July 25-26, 2019. The hearing will begin

                 promptly at 9:00 a.m. on July 25, 2019.

         3.      Defendant’s initial filing in advance of the evidentiary hearing shall be made on

                 or before July 3, 2019. The United States of America’s responsive filing shall be

                 made on or before July 17, 2019.

         IT IS SO ORDERED.

         DATED this 12th day of June, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




5
    See docket no. 597.

                                                    3
